In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                    No. 06-21-00022-CV



IN THE MATTER OF THE MARRIAGE OF BRITTANY REEVES
            AND DAVID LEE REEVES, JR.



           On Appeal from the 71st District Court
                 Harrison County, Texas
                 Trial Court No. 20-1083




        Before Morriss, C.J., Burgess and Stevens, JJ.
         Memorandum Opinion by Justice Stevens
                               MEMORANDUM OPINION

       The appellant has filed a motion with this Court seeking to voluntarily dismiss this

appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is

granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                              Scott E. Stevens
                                              Justice

Date Submitted:       July 6, 2021
Date Decided:         July 7, 2021




                                              2